Citation Nr: 0416782	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  04-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from December 1944 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the veteran had not submitted a well-grounded claim for 
service connection for seizure disorder and denied the claim.  
In May 2002, the RO adjudicated the issue of service 
connection for seizure disorder and denied the claim on the 
merits.  The veteran has been represented by the American 
Legion throughout this appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in June 2004.  By letter dated in June 
2004, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900 (c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The veteran has repeatedly asserted that the Navy possesses 
documents of head injuries and hospitalization records for 
his seizure disorder (see lay statement received in July 
2001, statement dated in August 2002, and the April 2004 
substantive appeal).  

In a lay statement received in July 2001, the veteran's 
daughter indicated that C. Reams, M.D., began treating the 
veteran for seizure disorder in 1978.  The earliest 


record on file for Dr. Reams is dated in January 1987.  The 
veteran's daughter highlighted that O. Mims, M.D., provided 
treatment for seizure disorder in the early 1960s.  She noted 
that Dr. Mims transferred the files to John D. Archbold 
Memorial Hospital.  The statement also shows that J. 
Rawlings, M.D., treated the veteran for seizure disorder.  
Given that the veteran's daughter identified the dates of 
treatment and the addresses of the physicians, VA should 
provide assistance in obtaining relevant records from private 
physicians.  Olson v. Principi, 3 Vet. App. 480 (1992).  VA 
has the duty to obtain all relevant private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has repeatedly stated that Chief [redacted] witnessed 
the veteran's seizures that occurred while on U.S.S. 
Botetourt (see statement dated in August 2002 and the April 
2004 substantive appeal).  The RO should request the veteran 
to provide a lay statement affidavit of this observance.  

The examiner conducting the November 1944 physical 
examination noted a number "23" under the heading 
psychiatric and neurological symptoms.  If possible, the RO 
should identify the significance of the number.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claim files 
and ensure that all notification and 
development action required by the VCAA 
is completed as to the issue of service 
connection for seizure disorder.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met by issuing a written 
VCAA notice to the veteran and his 
accredited representative which discusses 
the evidence required to support his 
claim for service connection for seizure 
disorder, including 38 U.S.C.A. § 1111 
(2002).

2. The RO should attempt to locate the 
veteran's medical records that are 
claimed to be missing from the National 
Personnel Records Center (NPRC) and/or 
the appropriate service entity, asking 
that they search for morning reports, 
sick call reports, and reports from the 
Surgeon General's Office.  If no 
additional governmental records from any 
source are located, the veteran should be 
notified and the record should so state.  

3. If possible, the RO should identify 
the significance of the number "23" on 
the induction physical examination under 
the heading psychiatric and neurological 
symptoms.

4.  The RO should request that the 
veteran provide information as to all 
treatment of seizure disorder, including 
the names and addresses of all health 
care providers, clinics, and hospitals, 
and the approximate dates of treatment.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers, clinics, and hospitals, 
including Dr. Reams (obtain his records 
from 1978 to January 1987, and May 1991 
to present), Dr. Mims, Dr. Rawlings, and 
the John D. Archbold Memorial Hospital, 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

5. The RO should also request that the 
veteran provide statements, which is not 
already of record, from others, including 
Chief [redacted], who witnessed his seizures 
in service.

6. The RO should then request that copies 
of all VA documentation pertaining to 
treatment of the veteran's seizure 
disorder, including the reports from Lake 
City and Tallahassee Medical Centers 
and/or outpatient clinics that are not 
already of record, be forwarded for 
incorporation into the record.  

7.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for seizure disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and the 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



